Finding that the court of appeals decided this case on the authority of its case, State ex rel. Draganic v. Indus. Comm. (Sept. 22, 1994), Franklin App. No. 93APD10-1491, unreported, 1994 WL 521157, which case was subsequently reversed by this court in (1996), 75 Ohio St.3d 461, 663 N.E.2d 929, we reverse *350the judgment of the court of appeals and remand the cause to that court for further proceedings in accordance with State ex rel. Tapp v. Parsec, Inc. (1998), 82 Ohio St.3d 417, 696 N.E.2d 591.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.